Dear Sir8                                   44 don I&. O-5690
                                            Rer %&her   SaB. 266, 48th Leg., R.S.
                                                withmspeot torentals, applies to
                                                rentals or 108~0s of land in whiah
                                                no building is involved.

             Acknowledgment is hereia made of your letter of Ootober 19, 1943,
wherein you request a oonstmotion of Acts 1943, 48th Legislature, Regular Ses-
sion, Senate Bill 266, governing rentala with speoial reference to rentals or
leases of latidby the Righeay Department to be used for tmperary erection of
State-owned earehouse~sor for storage space for materials and equiRsmat used
by said departsmut in the prosecution of its work.
                                                         I,,
            Senate Bill   266,   Sections 1, 2 and 3, proride as followss

             "Section 1. Hereafter all departasmts andagencies of the State
government, whenrental apace is needed for aarrying oa the essential functions
of suohagencies or departments of the State Government, shall suhait to the
State Board of Control a request therefor, giving the type, kind, aed~siee of
building needed, together with any other necessary descriptiom, end stating the
purpose for which itwill be used and the need therefor.

             'Sec. 2. The State Board of Control, upon receipt of suchrequest,
and if the money has been made available to pay the rental thereon, and if, ia
the disoretion of the Board suoh spaae is needed, shall forthwith advertise in a
newsmper, whioh has been regularly published and circulated in the city, or
town, where such rental space is sought, for bids on such rental  spaoe, for the
uses indicated and for a period of not to exceed tn0 years.   After such bide
have been received by the State Board of Control at its principal offloe ill
Austin. Texas, and publioly opened, the award for suchrental coatract will be
made to the lowest and beat bidder, and upon suoh other terms as maybe agreed
upon- The terms of the contract, together with the notice of the award of the
State bard of Control will be suhnitted to the Attorney &eral     of Tex88, who
aill cause to be prepared and exeouted in acoordanoe with theterms of the
agreement, suoh oontraot in quadruplicat9 one of which will be kept by each party
thereto, one by the State Board of Control, and one by the Attorney General of
     0 The parties to suoh contra& will be the department or sgenmoyof the
TECO%S
government using the space as lessee and the party renting the spaoe as lesSOr-
Honorable Do C. Greer, page 2 (O-5690)



             "Sea* 3. Within thirty days after the effective date of this A&,
all departments anda genoies of the State Government at this time leasing or
renting space from any parson, firm, or corporation whomsoever, will cause to
be prepared and delivered tothe State Board of Control in Austin, Texas, a copy
of any written rental or lease lg m e m e  a t
                                         now in force and current, or any state-
ment of any oral understanding upon whioh any lease or rental pablia funds am
being expended, ff such action has not already been taken."

             In Opinion No. O-5566, this Department advised (the Ccsnptroller)
with respect to the constructionand applioation of Senate E&l1 266 to storage
rentals on automobiles and other cwdities,    in the oourse of which opinion,
we said:

"The subjeot matter - the essenoe- of Senate E!Ul 266 is the 'rental spaeel
when needed by an agenoy or deDartanentof the State gorenmvsnt.. It oontem-
sates not only the rental oontraot but St obrmtemplatssthat the eubjeof matter
of the contract - the space needed - b the spaoe such asthat of a building,
room, offies, or other quarters, to be oooupisd by thea geaoy ordspartment, or
its employees, in the carrying on of an essential govermnental funotion. In
other vmrds, the subjeotmatter of the rental, it is oomtapla~,will      be under
the control, for the time being, of the agency or department, astiefena *rental'
is generally understood. The word trentals is one of a well understood meaning,~
and presumtively it was so used by the Legislature. Furthermore, this oonstruo-
tion comports with the general purpose ofthe aot.”

             The underscored wording of the above opiniDn we believe is equally
applicable to the~faots of this opinion: that is, the "rental spaoes oontmuplated
by Senate Bill 268 is space within a building, room, office, or other quarters,
and it nms imbmrdd that there be a taking ovur of said quarters for the oocupan-
ay of theagenoy or depariaaent,or its employees, in the arrying on of its
essential governmental funotion.

            . Senate Bill 266 provides that when a State de~rtment or agency needs
rental spaoe to oarry on its essential functions, it shall submit to the State
Board of Control a request therefor, "giving the type, kind, and siae of the
building needed, together with any other necessary description . . ." Clearly,
whenever the words "rental s&moe" or "spaoe" are used throughout tbe.whole dot,
theyrefer to and contemphte space needed in-a building or other like quarters.
The said general words "rental spaoee and espaoe" as used in the Act are limit-
ed and modified by the speoifio clause in the statute requiring the depam&e&
needing spaoe to submit a request therefor "giving the type, kind and size of
the building needed;" they were not so used-as to be con8tnted in their widest
sense but should be held as applying only to the thing enumerate, "buildings*
or quarters ofihe same kind and class. Had the Legislature oontemplated in its
enaotment the rental or lease of land aspdistinguished fromtherental of space
in a building, it is reasonable to suppose it would have definitely indioated
that intention bytbe aaployment of words specifioally applicable to lands or
land spacoo
Honorable D.,C. Greer, page 3 (O-5690)




            Furthermore,the ordimPlyfunctionsof the greatmajorityof
&ate departmentsand agenciesare not such as will ordinarilyclothethem
with incidentalpowersor authorityto leaso lsnd for the oarryingout of
their nurposesa In the absenoe of such necessaryinoidautalpwer, or of a
statutevestingauthorityin the &ate departmentoragenoy to lease or reQnt
land forits gevermnentalpurposes,that power remainsand lies ih the'tig-
islaturee Senate Bill 266 confersauthorityoa the %atO Board of Control
to enter oontraotsfor the rental of space. The contractwhich the State
HighwayDsplr-hnentcontemplatesOOBS~~iag    is a lease of land as distin-
guishedfrom a contra&?for rental space in a building or 1 ike quarters.
Applyingthe ocmmonand usual meaningto the anrdsaa used in the statute,
it is reasonable,
                ws tNnk, to conoludethe Legislaturedid not oontanplate
We executionof land leases or rentalsby the State Board of Control
notingfor and throughthe other State deporlxaontsand lgenoies.

             It is thereforethe opinionof this departmentthat SenateBill
266 does not apply to the rentingor leasing-of land iawhioh no building
is involved.

                                             Verytruly yours


                                         ATTCRREYGEBERALOF TEEM

                                         By /s/Chester E. Ollison

                                                Chester E. Olliscm
                                                        Assistant
APPROVEDNOV 4, 1943
I*/ Grover Sellers
FIRST ASSISTAXC                                APPROVED
ATXORNEY GENERAL                          Opiniom..CcsWttee
                                               =V?flB
                                               CW